Citation Nr: 0411423	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).

Procedural history

The veteran served on active duty from November 1952 to October 
1954.  Service in Korea is indicated by the evidence of record.

In July 1999, the veteran filed claims of entitlement to service 
connection for hearing loss and for asbestosis.  In September 
2000, the RO denied these claims.  The veteran disagreed with that 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's substantive 
appeal (VA Form 9) in January 2002.  

In February 2003, the Board sought further development of these 
claims by means of a development memorandum pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 
C.F.R. § 19.9(a)(2)].  Medical examination report were obtained.  

In Disabled American Veterans, et. al. v. Secretary of Department 
of Veterans Affairs 327 F.3d 1339 (Fed. Cir. 2003), promulgated 
after the Board's development action was initiated, the United 
States Court of Appeals for the Federal Circuit specifically noted 
that 38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denied appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial consideration.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).  In May 2003, 
the Board remanded this case in order to address these due process 
concerns.  A Supplemental Statement of the Case was issued by the 
RO in September 2003.  The veteran's VA claims folder has been 
returned to the Board for further appellate proceedings. 

Issue not on appeal

In an August 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for tinnitus.  To the 
Board's knowledge the veteran has not indicated disagreement with 
that decision.  The issue of the veteran's entitlement to service 
connection for tinnitus, accordingly, is not before the Board.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2003); see Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[notice of disagreement initiates appellate review in VA 
administrative adjudication process, and request for appellate 
review is completed by claimant's filing of substantive appeal 
after statement of the case is issued].    


FINDINGS OF FACT

1.  A nexus between currently manifested hearing loss and the 
veteran's active service is not shown, nor is hearing loss degree 
shown within one year after service separation.

2.  Asbestosis is not shown to be currently manifested.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and asbestosis.  He claims, essentially, 
that his hearing loss is the product of in-service exposure to 
artillery and heavy equipment noise, and that his asbestosis is 
the product of in-service exposure to asbestos while working as a 
heavy equipment operator.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of these issues has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for its rejection of any material evidence 
favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 
52 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  

The Board observes that the veteran was notified by correspondence 
from the RO following the RO's September 2000 decision, by the 
December 2001 statement of the case (SOC), and by the supplemental 
statements of the case (SSOC) dated in July 2002 and September 
2003, of the pertinent law and regulations, and of the particular 
deficiencies in the evidence with respect to his claim.  The Board 
notes that the September 2003 SSOC set forth the specific 
provisions of the VCAA.

More significantly, a letter sent to the veteran in July 2003 
specifically informed him of the evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that these documents properly notified the veteran 
of the information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate his 
claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf of 
the veteran.  

The Board notes that the fact that the veteran's claim was 
reviewed by the RO in September 2003 (as reflected by the SSOC 
issued in that month), less than one year following the July 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and provides 
that nothing in 38 U.S.C.A. § 5103 shall be construed to prohibit 
the Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that subsection.  
The Board finds that the veteran was notified properly of his 
statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.

As noted in the Introduction, the Board, by means of a memorandum 
issued in February 2003, sought additional development of this 
case.  In particular the Board requested that the veteran be 
afforded pulmonary and audiological examinations.  The examiners 
were specifically requested to determine whether these 
disabilities existed and, if so, to render an opinion as to the 
relationship between any pulmonary disability so identified 
(specifically, asbestosis) and any hearing loss so identified, and 
the veteran's military service.  

VA examinations were completed in May 2003, with the requested 
nexus opinions furnished in the resultant examination reports.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The examination 
reports will be discussed below. 

It is also noted that with the exception of a September 1954 
separation physical examination report,  the veteran's service 
medical records were apparently destroyed in a July 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri.  In 
such cases, in addition to the duties imposed by the VCAA, VA's 
duty to assist is heightened and includes an obligation to search 
alternative forms of records that support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 452, 458 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records are 
presumed destroyed while in the possession of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the instant case, no additional government records have been 
identified, and the veteran did not supply or identify any 
additional relevant records.  It appears that further development 
along these lines would be fruitless.

In short, the Board finds that, with respect to this claim, all 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and that 
there is no reasonable possibility that further assistance would 
aid in substantiating it.  VA and private treatment records have 
been obtained; there is no indication that there exists any 
evidence that has a bearing on this case that has not been 
associated with the claims file.  

The Board additionally concludes that general due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2003).  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  He was informed of his right 
to a hearing and was presented several options for presenting 
personal testimony.  A hearing before a hearing officer at the RO 
was conducted in June 2002, the transcript of which is associated 
with the claims folder.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the merits.   

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Certain enumerated diseases may be presumed to have been incurred 
in active service if manifested to a compensable degree within a 
specified amount of time (usually one year) after service 
separation.  38 U.S.C.A. §§ 1101, 1111, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  With regard to the instant case, a 
one-year presumption is accorded sensorineural hearing loss 
("other organic diseases of the nervous system"); see 38 C.F.R. § 
3.309(a) (2003).  No such presumption is accorded asbestosis.  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the basis 
of the places, types, and circumstances of service as shown by 
service records, the official history of each organization in 
which the veteran served, and all pertinent medical and lay 
evidence.  Determinations relative to service connection will be 
based on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2003); see Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

1.  Entitlement to service connection for bilateral hearing loss


As noted above, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical or in certain circumstances lay evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The current medical evidence demonstrates the presence of 
bilateral hearing impairment sufficient to constitute a disability 
for VA benefits purposes; see 38 C.F.R. § 3.385 (2003).  The 
report of the May 2003 VA audiological examination shows hearing 
thresholds of at least 26 decibels in at least three of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz for each ear; 
the report notes diagnoses of essentially mild to severe 
sensorineural hearing loss across test frequencies in the right 
ear, and moderate to profound mixed hearing loss across test 
frequencies in the left ear.  The Board accordingly finds that 
Hickson element (1), manifestation of a current disability, is 
satisfied.

With respect to the second Hickson element, in-service disease or 
injury, as noted above, the veteran's service medical records are 
mostly unavailable, and were possibly destroyed in July 1973; 
thus, there is no in-service evidence, as reflected by service 
records, of hearing problems or injury.  The Board is obligated to 
take this into consideration.  See O'Hare, supra.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

The only service medical record in the file, the report of the 
September 1854 separation physical examination, is pertinently 
negative.  Hearing was described as 15/15; no abnormalities of the 
ears were noted; and no injuries were described.

Even if the remaining service medical records were available, this 
would not change the facts.  The veteran has indicated that he did 
not receive medical attention for hearing or ear problems during 
service  During his June 2002 hearing he  specifically denied 
receiving any such treatment, alleging instead that he first 
received treatment for a problem with his hearing after service, 
apparently in relation with an industrial accident that occurred 
in 1966.

The Board recognizes that the veteran has alleged that his hearing 
problems were related to in-service noise exposure.  Implicit in 
the veteran's presentation is the contention that he sustained an 
ear injury or acoustic trauma in service.  While the veteran is 
competent to present information as to his experiences, such as 
being exposed to loud noises during service, he is not competent 
to render an opinion as to medical matters, such as whether he 
incurred in-service injury or acoustic trauma.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by a 
person who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions].  These 
statements offered by the veteran in support of his claim amount 
to speculation and are not competent medical evidence.  

The Board additionally observes that there is no evidence that 
hearing loss was present during the one year presumptive period 
after service.  See 38 C.F.R. § 3.309(a).  Indeed, bilateral 
hearing loss was evidently first diagnosed in 1999, many decades 
after the veteran left military service.  

In the absence of medical evidence demonstrating that the veteran 
incurred an in-service injury or disease, the Board conclude that 
Hickson element (2), in-service disease or injury, is not 
satisfied.  The Veteran's claim fails on that basis.

In the absence of any medical evidence of an in-service disease or 
injury, the question of medical nexus, Hickson element (3), is 
immaterial.  For the sake of completeness, the Board will address 
the matter.

A private physician, in August 1999, stated that the veteran had 
the type of audiogram associated with noise-induced hearing loss 
and also implied that the veteran's hearing loss may have been the 
product of his service in Korea.  The physician's statement notes 
that his opinion was furnished in response to a query from the 
veteran as to whether noise exposure played any part in his 
hearing loss, with the veteran advising him that he had been with 
combat engineers in Korea as a heavy equipment operator, and that 
"[f]or two months he was literally in combat, with artillery 
shells falling in and around his project site."

The Board is not required to accept medical opinions that are 
based upon the veteran's recitation of his medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The August 1999 
physician's opinion is clearly premised on the veteran's 
recitation of his medical history and is not shown to be based on 
review of the veteran's medical records, including the normal 
separation physical examination report.  In addition, the 
physician did not explain the 45 year gap between the veteran's 
military service and the identification of hearing loss. This 
statement, accordingly, is not probative as to the question of 
either in-service injury or medical nexus.  

In May 2003, a VA audiologist examined the veteran at the Board's 
request.  The audiologist was asked by the Board to provide a 
medical opinion as to whether it was at least as likely as not 
whether current hearing loss was etiologically related to the 
veteran's military service.  The veteran reported noise exposure 
in service.  The audiologist stated that, even following review of 
the veteran's claims file, there was insufficient information 
available to render an opinion without resorting to speculation.  
This statement is also not probative.

In brief, the medical evidence does not demonstrate that all three 
elements required by Hickson are satisfied.  In particular, with 
respect to Hickson element (2), hearing loss was not manifested 
during service, nor is sensorineural hearing loss shown to a 
compensable degree within one year thereafter.  On the contrary, 
hearing loss was first clinically demonstrated many years 
following service separation.  The Board therefore finds that the 
preponderance of the evidence is against the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asbestosis

With respect to Hickson element (1), P.A.P., M.D., P.C., a private 
physician, indicated in February 1998 and again in August 1998 
that, based the veteran's occupational history of exposure to 
asbestos [removing asbestos off piping at schools and paper mills; 
changing asbestos gaskets; using asbestos rope and fire blankets] 
and on radiographic studies, the presence of the interstitial 
changes and distribution shown was consistent with a diagnosis of 
asbestosis "in the appropriate clinical setting"

However, the report of the May 2003 VA respiratory examination 
indicated that there was no evidence of asbestosis. The examiner 
in May 2003 took particular note of the February 1998 private 
physician's opinion, and found that that opinion was contradicted 
by the findings of the May 2003 examination; the examiner in May 
2003 specifically stated that, based upon current radiographic 
evaluation and pulmonary function testing, "this veteran does not 
have asbestosis."

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). However, the Court has held 
that the Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator. 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board may 
appropriately favor the opinion of one competent medical authority 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board places greater weight of probative value 
on the more recent VA examination report.  This report appears to 
have been based on a thorough review of the entire record.  In 
addition, the VA examiner's opinion was unqualified, as opposed to 
the puzzling comment of Dr. P.A.P. that certain findings were 
"consistent with the diagnosis of asbestosis in the appropriate 
clinical setting."

The Board additionally notes that Dr. P.A.P.'s opinion was 
furnished to a law firm in connection with a class action lawsuit 
based upon post-service industrial exposure to asbestos, and the 
veteran later received a lump-sum payment [hearing transcript, 
pages 6,9].  It clearly benefited all persons involved if 
asbestosis was identified.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [personal interest may affect the credibility 
of the evidence].  Accordingly, the Board places relatively little 
value on Dr. P.'s opinion.  

In brief, Hickson element (1), current disability, is not 
satisfied.  Service connection cannot be granted for a disability 
that is not shown to be currently manifested; see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) [there can be no valid claim 
absent proof of a present disability].

While failure to demonstrate the manifestation of a current 
disability and thereby satisfy Hickson element (1) renders the 
veteran's claim untenable, the Board also concludes that Hickson 
elements (2) and (3) are also not met.  

As noted previously, the veteran's service medical records have 
not been made available, and apparently were destroyed by fire in 
1973.  The evidence, however, does not otherwise objectively 
demonstrate that the veteran had asbestosis or any other lung 
disorder in service.  None was identified during the separation 
physical examination, and the veteran himself has not indicated 
that he was treated for lung problems in service, with the 
exception of pneumonia in 1952. 

With respect to in-service injury, namely exposure to asbestos in 
service, the veteran testified at his personal hearing in June 
2002 that he had incurred in-service exposure to asbestos, 
purportedly from brake pads on the heavy equipment he operated.  
However, he further admitted that he was exposed to significant 
amounts of asbestos during a 16 year post-service career in the 
construction industry.  Indeed, he testified that he had been 
successful in a class action asbestos lawsuit based on exclusively 
on such industrial exposure, during which he did not mention any 
in-service asbestos exposure [hearing transcript, pages 7, 8].  

In this connection, the Board notes that the medical reports of 
Dr. P.A.P. discussed above were addressed to a law firm, and the 
veteran testified that the examination by Dr. P. was in connection 
with the class action asbestos lawsuit.  Dr. P.'s report does not 
mention in-service asbestos exposure, just a bout of pneumonia in 
1952.   

It strongly appears that the veteran has to some extent tailored 
his history to suit the forum in which he found himself.  In any 
event, even accepting the veteran's own testimony at face value, 
it appears that there was virtually no asbestos exposure during 
service.  Hickson element (2) has not been met. 

In the absence of either a current disability or an in-service 
disease or injury, the question of a medical nexus, Hickson 
element (3) is immaterial.  Clearly, there can be no nexus in such 
circumstances.  The Board observes, however, that Dr. P.'s August 
1998 report can only be read as strongly suggesting that the 
veteran's claimed asbestos was related to his post-service 
industrial exposure.  Hickson element (3) has not been met. 

In brief, the medical evidence does not demonstrate the presence 
of any of the elements required for service connection as set 
forth in Hickson.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim of 
entitlement to service connection for asbestosis.


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.  

The veteran's claim of entitlement to service connection for 
asbestosis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



